                        IN THE UNITED. STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTiH CAROLINA
                                 WESTERN DIVISION

                                     No. 5:18-CR-318-FL-1

UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )
                                             )              ORDER
BRANDON MARQUIS JENNINGS,                    )
                                             )
               Defendant.                    )

       This matter came before the court February 25, 2019, for a hearing on the competency of

Defendant Brandon Marquis Jennings ("Defendant") to determine whether Defendant is able to

understand the nature and consequences of the proceedings against him and to assist properly in

his defense, in accordance with 18 U.S.C. §§ 4142 and 4247(d). At the hearing the government

was represented by Assistant United States Attorney Erin Blondel and Defendant, who was

present in the courtroom, was represented by William W. Webb, Sr., and William W. Webb, Jr.

The court advised Defendant of the purpose of the hearing as well as his rights under 18 U.S.C. §

4247(d). The government then referred to the Forensic Evaluation ("Forensic Evaluation"),

dated January 9, 2019, which was prepared by Heather H. Ross, Ph.D., a Forensic Psychologist at

the Federal Correctional Institution- Butner. The Forensic Evaluation has been filed and was

provided and reviewed by counsel prior to the hearing.

       According to the Forensic Evaluation, during the evaluation period, Defendant was

uncooperative and refused clinical interviews with the psychologist as well as medical testing.

However, Defendant expressed an understanding that the evaluation would continue despite his

lack of participation. Defendant was given a diagnosis of Other Specified Personality Disorder,

antisocial traits. Due to Defendant's self-identification as a "Moorish Non-Citizen National" and
his beliefs in this subculture, the evaluator offered no psychotic disorder diagnosis. Review of

Defendant's monitored telephone calls suggest an understanding of the criminal justice process

and that Defendant was familiar with the process and roles of courtroom participants. According

to the Forensic Evaluation, there is no evidence of mental illness precluding Defendant from an

ability to assist his attorney; rather, his behavior is consistent with his subculture beliefs.

Defendant displayed an ability to communicate adequately and to cooperate when he chose to do

so, and the ability to understand his options and make rational choices, which also appeared

consistent with his beliefs in the Moorish sovereignty subculture. Ultimately; Dr. Ross opined

Defendant lacks any mental health disorders that might affect his competency and that Defendant

is able to understand the nature and consequences of the proceedings against him and to assist

properly in his defense. No treatment recommendation were offered.

        Neither party disputed the findings and conclusions of the Forensic Evaluation nor did

either party present any further evidence on the issue of Defendant's competency.

       After consideration of the position of the parties and the Forensic Evaluation, the court

does not find by a preponderance of the evidence, pursuarit to 18 U.S.C. § 4241(d), that

Defendant is presently suffering from a mental disease or defect rendering him mentally

incompetent to the extent that he is unable to understand the nature and consequences of the

proceedings against him or to assist properly in his defense.

        So ordered, the 26th day of February 2019.




                                                   2
